Name: Commission Regulation (EU) NoÃ 207/2010 of 10Ã March 2010 amending for the 121st time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: international affairs;  international trade;  free movement of capital;  European construction;  politics and public safety;  air and space transport;  Asia and Oceania
 Date Published: nan

 12.3.2010 EN Official Journal of the European Union L 63/1 COMMISSION REGULATION (EU) No 207/2010 of 10 March 2010 amending for the 121st time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1)(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 1 March 2010 the Sanctions Committee of the United Nations Security Council decided to remove two legal persons, groups or entities from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 2010. For the Commission, On behalf of the President, JoÃ £o VALE DE ALMEIDA Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entries under the heading Legal persons, groups and entities are deleted: (a) BA Taqwa for Commerce and Real Estate Company Limited (alias Hochburg AG), Vaduz, Liechtenstein (formerly c/o Astat Trust reg.). (b) Nada International Anstalt. Address: Vaduz, Liechtenstein (formerly c/o Asat Trust reg.). Other information: Liquidated and deleted from Commercial Registry. Date of designation referred to in Article 2a (4) (b): 3.9.2002.